

Exhibit 10.19


The Finish Line, Inc.
2009 Incentive Plan
Restricted Stock Award Agreement
Name of Participant: _________________________
I am pleased to inform you that the Compensation Committee of the Board of
Directors of The Finish Line, Inc. (the “Committee”) has approved a grant to you
of an Award of Restricted Stock of The Finish Line, Inc., an Indiana corporation
(the “Company”), as described in this, The Finish Line, Inc. 2009 Incentive Plan
Restricted Stock Award Agreement, which includes Exhibit A attached hereto (this
“Agreement”).
1.
Grant of Restricted Stock. The Company hereby grants to you an Award of the
number of shares of Restricted Stock set forth next to “Number of Shares
Awarded” on Exhibit A (for purposes of this Agreement, “Stock” represented by
the shares of Restricted Stock is shares of the Company’s Common Stock), subject
to the terms, conditions and provisions of The Finish Line, Inc. 2009 Incentive
Plan (as amended, the “Plan”), which is incorporated herein by reference, and
this Agreement. Except to the extent expressly provided herein, capitalized
terms used in this Agreement shall have the same meaning ascribed thereto in the
Plan.



2.
Restrictions. Subject to the provisions of the Plan and this Agreement, during
the period commencing on the date set forth next to “Grant Date” on Exhibit A
(the “Grant Date”) and ending on the date the Restricted Stock is Vested
pursuant to Section 3 of this Agreement, you shall not be permitted to sell,
assign, margin, encumber, convey, gift, alienate, hypothecate, pledge, dispose
of, or otherwise transfer the Restricted Stock.



3.
Vesting. You will not own the Restricted Stock free and clear of the
restrictions imposed by the Plan and this Agreement until your Restricted Stock
is “Vested,” which will occur as set forth under “Vesting Schedule” on
Exhibit A. The terms set forth in the “Vesting Schedule” on Exhibit A shall
govern the forfeiture of the Restricted Stock if you suffer a Termination of
Employment prior to the Restricted Stock becoming Vested. Notwithstanding the
foregoing and notwithstanding anything to the contrary contained herein or in
the Plan, in the event you suffer a Termination of Employment by reason of your
death or your inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months (“Permanent Disability”),
then all unvested Restricted Stock shall fully vest, and any restrictions shall
lapse, upon the date of such Termination of Employment due to death or Permanent
Disability. You shall not be deemed to have a Permanent Disability until proof
of the existence thereof shall have been furnished to the Company in such form
and manner, and at such times, as the Company may require and you agree that any
determination by the Company that you do or do not have a Permanent Disability
shall be final and binding upon you.



4.
Shareholder Rights. During the period the Restricted Stock is not Vested, you
shall have, with respect to the shares of Restricted Stock, the right to vote
the shares. During the period the Restricted Stock is not Vested, each time a
dividend is paid on the Stock represented by the shares of Restricted Stock, the
amount of the dividend paid on one share of Stock, multiplied by the number of
shares of Restricted Stock set forth herein, as adjusted by the receipt of
additional shares of Restricted Stock under this Section, shall be divided by
the closing price of the Stock on the dividend payment date and such resulting
number shall be added to the number of shares of Restricted Stock granted to the
Participant under this Agreement and shall be subject to the Vesting Schedule
set forth in this Agreement.



5.
Issuance of Certificates. If any certificate is issued representing the
Restricted Stock, that certificate shall contain any legend deemed appropriate
by the Company and that certificate may be retained by the Company and you agree
to execute any share power in blank deemed appropriate by the Company. As soon
as practicable after the Restricted Stock is Vested, the Company shall, at its
discretion, cause a certificate or certificates for the appropriate number of
shares of the Stock to be issued to you.



6.
Award Subject to Plan. This Award of Restricted Stock is granted pursuant to the
Plan, as in effect on the Grant Date, and is subject to all the terms and
conditions of the Plan as the same may be amended from time to time and the
rules, guidelines and practices governing the Plan adopted by the Committee;
provided, however, that no such amendment shall materially impair your rights
under this Agreement without your consent. A copy of the Plan and



1



--------------------------------------------------------------------------------





the prospectus has been furnished to you. The Company shall, upon written
request, send a copy of the Plan, in its then current form, and/or the
prospectus, in its then current form, to you. In the event of any conflict
between the terms, conditions and provisions of the Plan and this Agreement, the
terms, conditions and provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly.


7.
Payment of Withholding Taxes. If the Company becomes obligated to withhold an
amount on account of any federal, state or local income tax imposed as a result
of this Award of Restricted Stock or the vesting or lapsing of restrictions with
respect to this Award of Restricted Stock (such amount shall be referred to
herein as the “Withholding Liability”), you agree to pay the Withholding
Liability to the Company at such time and in such manner as is required by the
Company. The obligations of the Company under the Plan and this Agreement shall
be conditional on such payment or arrangements, and the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to you.



8.
Notices. All notices and other communications required or permitted to be given
under the Plan or this Agreement shall be in writing or other form approved by
the Committee or the Company and shall be deemed to have been duly given as
follows: (a) if to the Company, mailed first class, postage prepaid, to 3308
North Mitthoeffer Road, Indianapolis, Indiana 46235, to the attention of the
Corporate Secretary of the Company, with a copy to the General Counsel of the
Company at the same address; or (b) if to you, then delivered personally, mailed
first class, postage prepaid at your last address known to the sender at the
time the notice or other communication is sent or delivered, or by e-mail,
interoffice mail, intranet or other means of office communication determined by
the Committee or the Company.



9.
Stock Exchange Requirements; Applicable Laws. You agree to comply with all laws,
rules, and regulations applicable to the grant and vesting of each Award of
Restricted Stock and the sale or other disposition of Stock received pursuant to
each Award of Restricted Stock, including, without limitation, compliance with
the Company’s insider trading policies. The Stock you receive under the Plan
will have been registered under the Securities Act of 1933, as amended (the
“1933 Act”). If you are an “affiliate” of the Company, as that term is defined
in Rule 144, promulgated pursuant to the 1933 Act (“Rule 144”), you may not sell
the Stock received pursuant to an Award of Restricted Stock except in compliance
with Rule 144. Certificates representing Stock issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of the Stock as the Company deems appropriate to comply with federal
and state securities laws.



10.
No Employment or Continued Service Rights. Nothing contained herein shall be
deemed to alter the relationship between the Company or an Affiliate and you, or
the contractual relationship between you and the Company or an Affiliate if
there is a written contract regarding such relationship. Nothing contained
herein shall be construed to constitute a contract of employment between the
Company or an Affiliate and you. The Company or an Affiliate and you continue to
have the right to terminate the employment or service relationship at any time
for any reason, except as provided in a written contract. The Company or an
Affiliate shall have no obligation to retain you in its employ or service as a
result of the Plan, this Agreement or the Award of Restricted Stock. There shall
be no inference as to the length of employment or service hereby, and the
Company or an Affiliate reserves the same rights to terminate your employment or
service as existed prior to you becoming a Participant in the Plan, entering
into this Agreement or receiving the Award of Restricted Stock.



11.
Governing Law and Venue. This Agreement and the Award of Restricted Stock
granted hereunder shall be governed by and construed and enforced in accordance
with the laws of the State of Indiana, without regard to conflict of law
principles and provisions. In the event of litigation arising in connection with
actions under this Agreement and/or the Award of Restricted Stock, you agree
that you shall submit to the jurisdiction of courts located in Marion County,
Indiana, or to the federal district court that encompasses said county.



12.
Entire Agreement. The Plan and this Agreement constitutes the entire agreement
with respect to the subject matter thereof and hereof, provided that in the
event of any inconsistency between the Plan and this Agreement, the terms and
conditions of the Plan shall control.



13.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same document. This Agreement may be accepted and/or executed by
either party by electronic means, and any electronically accepted or executed
document shall be treated as an original document.





2



--------------------------------------------------------------------------------





In Witness Whereof, this, The Finish Line, Inc. 2009 Incentive Plan Restricted
Stock Award Agreement, is executed below on the Grant Date.


 
 
 
 
 
 
 
The Finish Line, Inc.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Printed:
 
 
 
Title:
 



3



--------------------------------------------------------------------------------





Exhibit A


Schedule of Award


The Finish Line, Inc.
2009 Incentive Plan




Participant Information:


(Participant Name)
(Participant Street Address, City, State and Zip Code)
 
 



Grant Date:


Number of Shares Awarded:


Vesting Schedule:




















4

